TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00478-CR



                                        In re W. Paul Parash


                                   Ex parte Theodoro Quinones


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-12-0101-HC, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to Theodoro Quinones’s appeal. The subject

of this proceeding is W. Paul Parash, appellant’s retained attorney.

                Appellant filed a notice of appeal stating he wished to appeal from the trial court’s

interlocutory orders related to his Motion to Reduce Bond. The clerk’s record was filed on July 12,

2012, and the reporter’s record was filed on October 8, 2012. In November 2012, Mr. Parash made

several attempts to file a brief electronically, but the briefs were rejected because they were untimely,

lacked a correct motion for extension of time, and had various errors of form.

                On December 4, two weeks after Mr. Parash’s last unsuccessful attempt to file the

brief and a motion for extension of time, we sent him notice that the brief was overdue, requesting

a response by December 4. On April 23, 2013, after Mr. Parash failed to respond or file a corrected
brief, we issued an order directing him to file the brief and motion for extension of time by May 3.

To date, Mr. Parash still has not responded to our communications or filed a brief.

               We hereby order Mr. Parash to appear in person on June 5, 2013, at 1:30 p.m., in the

courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West 14th St., City of Austin,

Travis County, Texas, to show why he should not be held in contempt and sanctions imposed for his

failure to obey the April 23 order of this Court.

               It is ordered May 17, 2013.



Before Justices Puryear, Pemberton and Rose

Do Not Publish




                                                    2